UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-21652 Fiduciary/Claymore MLP Opportunity Fund (Exact name of registrant as specified in charter) 2455 Corporate West Drive, Lisle, IL 60532 (Address of principal executive offices)(Zip code) Amy J. Lee 2455 Corporate West Drive, Lisle, IL 60532 (Name and address of agent for service) Registrant’s telephone number, including area code:(630) 505-3700 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012 – February 28, 2013 Item 1.Schedule of Investments. Attached hereto. FMO Fiduciary/Claymore MLP Opportunity Fund Portfolio of Investments February 28, 2013 (unaudited) Number of Shares Description Value Long-Term Investments - 162.8% Master Limited Partnerships - 159.0% Coal - 2.4% Alliance Holdings GP, LP Alliance Resource Partners, LP Oxford Resource Partners, LP(a) Diversified Infrastructure - 38.9% Enbridge Energy Partners, LP(a) Energy Transfer Equity, LP(a) Energy Transfer Partners, LP(a) Enterprise Products Partners, LP(a) Kinder Morgan Management, LLC(a) (b) (c) Gathering & Processing - 32.4% Access Midstream Partners, LP American Midstream Partners, LP Copano Energy, LLC(a) Crestwood Midstream Partners, LP, Class C (b) (c) (d) (e) (f) DCP Midstream Partners, LP(a) MarkWest Energy Partners, LP(a) Southcross Energy Partners, LP Targa Resources Partners, LP(a) Western Gas Equity Partners, LP Western Gas Partners, LP(a) Marine Transportation - 3.9% Golar LNG Partners, LP (Marshall Islands) Teekay Offshore Partners, LP (Marshall Islands)(a) Midstream Natural Gas - 24.8% Inergy Midstream, LP (d) (e) (f) Inergy Midstream, LP Inergy, LP(a) ONEOK Partners, LP(a) Regency Energy Partners, LP Williams Partners, LP(a) Midstream Oil - 39.8% Buckeye Partners, LP Buckeye Partners, LP, Class B (b) (c) (d) (e) (f) Delek Logistics Partners, LP Genesis Energy, LP(a) Holly Energy Partners, LP(a) Magellan Midstream Partners, LP(a) MPLX, LP Oiltanking Partners, LP Plains All American Pipeline, LP(a) Rose Rock Midstream, LP Sunoco Logistics Partners, LP Tesoro Logistics, LP TransMontaigne Partners, LP Natural Gas Pipelines & Storage - 9.0% Boardwalk Pipeline Partners, LP El Paso Pipeline Partners, LP(a) Spectra Energy Partners, LP TC PipeLines, LP(a) Other Master Limited Partnerships - 1.4% Exterran Partners, LP Susser Petroleum Partners, LP Upstream - 6.4% EV Energy Partners, LP(a) LRR Energy, LP Pioneer Southwest Energy Partners, LP Total Master Limited Partnerships - 159.0% (Cost $530,987,900) Common Stock - 3.8% Diversified Infrastructure - 3.8% Kinder Morgan, Inc. (Cost $23,820,189) Principal Amount Description Value Term Loans - 0.0%* Clearwater Subordinated Note NR(b) (d) (e) (f) (g) (Cost $570,524) Total Investments - 162.8% (Cost $555,378,613) Liabilities in excess of Other Assets - (32.9%) Borrowings - (29.9% of Net Assets or 18.4% of Total Investments) Net Assets- 100.0% LLC - Limited Liability Company LP - Limited Partnership * Represents less than 0.1% of net assets. (a) All or a portion of these securities have been physically segregated in connection with swap agreements or as collateral for borrowings outstanding.As of February 28, 2013, the total amount segregated was $490,158,482. (b) Non-income producing security. (c) While non-income producing, security makes regular in-kind distributions (d) Security is restricted and may be resold only in transactions exempt from registration, normally to qualified institutional buyers.At February 28, 2013, restricted securities aggregate market value amounted to $57,916,436 or 8.9% of net assets. (e) Security is valued based on observable and/or unobservable inputs in accordance with Fair Valuation procedures established in good faith by management and approved by the Board of Trustees. The total market value of such securities is $57,916,436 which represents 8.9% of net assets applicable to common shares. (f) Illiquid security. (g) Company has filed for protection in federal bankruptcy court. See previously submitted notes to financial statements for the period ended November 30, 2012. % of Long-Term Sector Investments Diversified Infrastructure 26.2% Midstream Oil 24.4% Gathering & Processing 19.9% Midstream Natural Gas 15.3% Natural Gas Pipelines & Storage 5.5% Upstream 3.9% Marine Transportation 2.4% Coal 1.5% Other Master Limited Partnerships 0.9% Interest Rate Swap Agreements Termination Notional Receive Unrealized Counterparty Date Amount ($000) Fixed Rate Floating Rate (Depreciation) Morgan Stanley 3/19/2013 $ % 1 - Month LIBOR $ ) For each swap noted, the Fund is obligated to pay the fixed rate and entitled to receive the floating rate. Restricted Securities Price at Date of Fair Market Acquisition Date 2/28/2013 Security Acquisition Shares/Par Current Cost Value (unrestricted)* Price Buckeye Partners, LP, Class B 1/18/2011 $ Buckeye Partners, LP, Class B 6/10/2011 $ Clearwater Subordinate Note 9/29/2008 $ Clearwater Subordinate Note 1/9/2009 $ Crestwood Midstream Partners, LP, Class C 4/1/2011 $ Inergy Midstream LP 12/6/2012 $ Total $ $ *Valuation of unrestricted common stock on the acquisition date of the restricted shares. At February 28, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments $ $ $ ) $ Readily marketable securities listed on an exchange are valued at the last reported sale price on the primary exchange or in the principal over the counter (“OTC”) market on which they are traded. Readily marketable securities traded on an exchange or OTC for which there are no transactions on a given day are valued at the mean of the closing bid and asked prices. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. Debt securities are valued by independent pricing services or dealers using the last available bid price for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. Short-term securities with maturities of 60 days or less at the time of purchase are valued at amortized cost, which approximates market value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees.A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Funds and convenes monthly, or more frequently as needed.The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices.On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) “fair value”. Fair value is defined as the price that the Fund would receive to sell an investment or pay to transfer a liability in an orderly transaction with an independent buyer in the principal market, or in the absence of a principal market, the most advantageous market for the investment or liability. Each such determination should be based on a consideration of all relevant factors, which are likely to vary from one pricing context to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of publictrading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There are three different categories for valuations. Level 1 valuations are those based upon quoted prices in active markets. Level 2 valuations are those based upon quoted prices in inactive markets or based upon significant observable inputs (e.g. yield curves; benchmark interest rates; indices). Level 3 valuations are those based upon unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair valuation). The Fund values Level 1 securities using readily available market quotations in active markets. The Fund values Level 2 equity securities using various observable market inputs as described above. Money market funds are valued at net asset value. The Fund values Level 2 derivatives using independent pricing providers who employ matrix pricing models utilizing market prices, broker quotes and interest rate fluctuations. The following table represents the Fund's investments carriedby caption and by level within the fair value hierarchy as of February 28, 2013. Description Level 1 Level 2 Level 3 Total (value in $000s) Assets: Master Limited Partnerships: Coal $ $
